internal_revenue_service department of the treasury index numbers number release date washington dc person to contact telephone number refer reply to plr-121939-98 cc ebeo b2 date date legend trust plan qualified_plan fund dear this is in response to your letter dated date as amended by your letters of date and date requesting rulings on the application of employment_taxes to benefits under the trust and plan facts the qualified_plan is a multiemployer defined_benefit_plan under sec_401 of the internal_revenue_code the code established pursuant to the collective bargaining agreements cbas between various local unions and employers benefits under the qualified_plan are limited in accordance with sec_415 the trust has also been established pursuant to the cbas to provide make-up benefits to employees and their survivors retirees whose benefits under the qualified_plan are reduced as a result of sec_415 in accordance with the terms of the trust the trustees have adopted the plan a nonqualified_plan that describes the terms and conditions for receiving make-up benefits from the trust the individual trustees of the trust are also the trustees of the qualified_plan but this is not a legal requirement the fund is a holding account for contributions made by the employers under the cbas to pay for benefits under the qualified_plan and under the plan each employer makes monthly contributions to the fund based upon the hours_of_service performed during the preceding month by its employees who are covered by the cbas the contributions are not made for the benefit of the particular employees and are made without regard to whether any particular employee is or will be entitled to benefits under the plan an employee who is entitled to receive a benefit under the plan will receive the benefit regardless of whether any of the employers for whom the employee worked has made contributions to the fund thus it is very likely that an employer will make contributions that will be used to pay benefits to an employee who never performed services for the employer benefits under the plan are based in part on the amount by which a retiree’s qualified_plan benefits for the previous year were reduced as a result of sec_415 however the trustees have the authority to determine the amount of benefits actually paid taking into account the funding needs of the qualified_plan and the amount of funds available for the plan the trustees may decide not to authorize payment of the full amount of make-up benefits because there are insufficient funds available the trustees may authorize payment of make-up benefits for the current_year and prior years if benefits for prior years have not been paid the trustees may also authorize payments for amounts expected to be made up in future years and to cover the retiree’s share of any fica_taxes due on the benefits the trustee may also condition benefits on the retiree’s employment status in the industry covered by the cbas in no event will the amount of make-up benefits be greater than the total contributions made by the employers whose cbas authorize contributions to plan employers play no part in determining the amount of make-up benefits or which employees will be entitled to benefits under the plan once the amount of benefits is determined the trustees will direct the transfer of funds from the fund to the trust in the amount of the benefits to be allocated to accounts for particular retirees and to be paid out to the retirees as soon as possible thereafter no amounts will be accumulated within the trust under the terms of the trust employers cannot recover payments made to the trust nor do the employers have the power to control the use of the funds in the trust in addition the employers do not have administrative_powers with respect to the use of the funds in the trust law and analysis income_tax treatment because employers cannot recover payments made to the trust do not have the power to control the use of trust funds and do not have administrative_powers with respect to the use of the funds in the trust the trust is a nonexempt trust under sec_402 of the code and not a grantor_trust sec_402 of the code provides that the value of an employee’s interest in a nonexempt employees’ trust is included in the gross_income of the employee in accordance with sec_83 that is when the interest becomes substantially_vested sec_83 of the code provides rules for the taxation of property transferred in_connection_with_the_performance_of_services sec_83 provides that the excess of the fair_market_value of the property at the time the property becomes substantially_vested over the amount_paid for the property will be included as compensation in the gross_income of the person who performed the services in the taxable_year in which the property becomes substantially_vested property is substantially_vested when it is either transferable or not subject_to a substantial_risk_of_forfeiture sec_1_83-3 of the income_tax regulations provides that for purposes of sec_83 and the regulations thereunder the term property includes real and personal_property other than either money or an unfunded and unsecured promise to pay money or property in the future property also includes a beneficial_interest in assets including money that are transferred or set_aside from the claims of creditors of the transferor for example in a_trust or escrow account sec_1_83-3 of the regulations provides that property transferred to an employee in recognition of the performance of services is considered transferred in_connection_with_the_performance_of_services within the meaning of sec_83 thus a transfer of property is subject_to sec_83 whether such transfer is in respect of past present or future services payments from the fund to the trust that are allocated to retirees’ accounts are included in the gross incomes of the respective retirees because the retirees’ rights in their respective accounts are substantially_vested at the time of transfer within the meaning of sec_83 of the code employment_tax treatment tax under the federal_insurance_contributions_act fica consists of an employee share under sec_3101 and an employer share under sec_3111 in general the employer is required to withhold the employee share from wages when paid and to pay the employer share with respect to wages when paid fica_taxes include two components old-age survivors and disability insurance oasdi under sec_3101 and sec_3111 and hospital insurance medicare under sec_3101 and sec_3111 sec_3121 defines wages for fica purposes sec_3121 excludes from wages for oasdi purposes remuneration from the employer that exceeds the wage_base under section of the social_security act sec_3121 excludes from wages any payment to the survivor or estate of a former employee after the calendar_year in which the employee died sec_3121 provides special rules for applying fica to a nonqualified_deferred_compensation_plan under sec_3121 any amount deferred under such a plan is taken into account for fica purposes as of the later of when the services are performed or when there is no substantial_risk_of_forfeiture of the rights to the amount under sec_3121 any amount taken into account as wages and the income attributable thereto shall not thereafter be treated as fica wages sec_3121 defines nonqualified_deferred_compensation_plan as any plan or other arrangement for deferral of compensation other than a plan described in sec_3121 the plan is not any of the types of plans described sec_3121 regulations under sec_31_3121_v_2_-1 deal with the application of sec_3121 sec_31_3121_v_2_-1 provides that the regulations are generally effective date for periods before date an employer may rely on a reasonable good_faith interpretation of sec_3121 and an employer that has complied with sec_31_3121_v_2_-1 through f will be deemed to have determined fica tax_liability and satisfied fica withholding requirements in accordance with a reasonable good_faith interpretation of sec_3121 sec_31_3121_v_2_-1 describes the general timing rule that wages are taken into account for fica purposes when actually or constructively paid sec_31_3121_v_2_-1 describes the special fica timing rule for wages under a nonqualified_deferred_compensation_plan sec_31_3121_v_2_-1 provides that if remuneration under a nonqualified_deferred_compensation_plan does not constitute wages under sec_3121 the remuneration is not taken into account for fica purposes under either the general or special timing rule sec_31_3121_v_2_-1 provides rules for account balance plans and nonaccount balance plans under sec_31_3121_v_2_-1 an amount deferred under a nonaccount balance plan is not required to be taken into account as wages until the first date on which all of the amount deferred is reasonably ascertainable the resolution date and the amount to be taken into account as of the resolution date is determined in accordance with sec_31_3121_v_2_-1 an amount deferred is considered to be reasonably ascertainable on the first date on which the amount form and commencement_date of the benefit payments attributable to the deferred amounts are known and the only actuarial or other assumptions regarding future events or circumstances needed to determine the amount deferred are interest and mortality under sec_31_3121_v_2_-1 the amount deferred under a nonaccount balance plan is the present_value of the future payment or payments determined as of the date the amount deferred is required to be taken into account as wages under sec_31_3121_v_2_-1 thus if an amount deferred is taken into account as of the resolution date present_value is determined as of the resolution date under sec_31_3121_v_2_-1 present_value is the value as of the specified date of an amount or series of amounts due thereafter where each amount is multiplied by the probability that the condition or conditions on which payment is contingent will be satisfied and is discounted according to an assumed rate of interest to reflect the time_value_of_money that section includes further detail for determining present_value sec_31_3121_v_2_-1 provides a rule_of administrative convenience under which an employer may treat an amount deferred as required to be taken into account on any date that is later than but within the same calendar_year as the actual date on which the amount deferred is otherwise required to be taken into account under sec_31_3121_v_2_-1 sec_31_3121_v_2_-1 provides several alternative methods for withholding and depositing fica tax on wages subject_to sec_3121 sec_31 v - f describes the lag method under which an amount deferred plus interest may be treated as wages paid_by the employer and received by the employee for purposes of withholding and depositing fica tax on any date that is no later than three months after the date the amount is required to be taken into account in accordance with sec_31_3121_v_2_-1 sec_3402 of the code requires every employer making a payment of wages to withhold income_tax therefrom sec_3401 of the code defines wages for income_tax_withholding purposes as all remuneration for services performed by an employee for his employer including the cash_value of all remuneration including benefits paid in any medium other than cash with certain specified exceptions revrul_79_305 1979_2_cb_350 holds that the value of property transferred to an employee under sec_83 of the code constitutes wages for purposes of sec_3401 at the time the substantial_risk_of_forfeiture on the property lapses thus an amount transferred to a nonexempt employees’ trust that constitutes a property transfer under sec_83 is wages under sec_3401 sec_3401 provides that if the person for whom an individual performs or performed services as an employee does not have control of the payment of wages for those services the term employer except for purposes of the definition of wages means the person having control of the payment of wages in 419_us_43 1975_1_cb_329 the court considered the withholding responsibilities of a trustee in bankruptcy who had paid wages to the former employees of the bankrupt employer the court held that the trustee in bankruptcy was an employer under sec_3401 of the code because of his control_over the payment of wages and was thus responsible to withhold income taxes the court held also that the trustee was the employer for purposes of withholding fica from the wages under sec_3102 while noting that the fica withholding provisions do not define employer the court stated that the term is not to be given a narrower construction for fica withholding than for income_tax_withholding in in re armadillo corporation 561_f2d_1382 10th cir aff'g 410_fsupp_407 d colo the court considered the liability of a trustee in bankruptcy for the employer's portion of the fica tax under sec_3111 with respect to wage payments in addition to fica and income_tax_withholding the trustees argued that they were not liable for the employer's taxes because no employment relationships existed between the trustees and the recipients of the wages the court rejected that argument and applied the holding of otte to support the trustees' liability for the employer's taxes see also in re the laub baking company v united_states 642_f2d_196 6th cir based upon the information submitted and the applicable law we rule as follows the trust is the employer under sec_3401 for purposes of fica and income_tax_withholding with respect to benefits under the plan and trust however in applying sec_3121 a separate wage_base applies to each portion of the benefit that is attributable to services for a separate employer the amount of a retiree’s benefit under the plan becomes reasonably ascertainable for fica purposes when the amount is determined by the trustees of the trust and the present_value of that amount is generally to be taken into account under sec_3121 at that time subject however to the trust’s use of alternatives under the regulations such as the rule_of administrative convenience under sec_31_3121_v_2_-1 or the lag method under sec_31_3121_v_2_-1 benefits payable to an employee’s surviving_spouse or other beneficiary that become reasonably ascertainable after the close of the calendar_year in which the employee dies are excluded from fica wages under sec_3121 amounts transferred to the trust and allocated to individual accounts are wages under sec_3401 except as specifically ruled on above no opinion is expressed as to the federal tax consequences of the transaction described above under any other code provision this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the powers of attorney on file with this office a copy of this letter is being sent to each of your authorized representatives sincerely yours jerry e holmes chief branch office of the associate enclosure cc copy for purposes chief_counsel employee_benefits and exempt_organizations
